Citation Nr: 1425316	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen the appellant's claim of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant was enrolled in the U.S. Navy ROTC program at the Oregon State University between September 25, 1967, and September 16, 1971.  His period of active duty for training (ACDUTRA) purposes has not been verified; however, he is presumed to have been on ACDUTRA while aboard the USS CAIMAN in August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's request to reopen his claim of service connection for seizure disorder.  

The appeal is being REMANED to the RO. -


FINDINGS OF FACT

1.  In a January 1995 decision, the Board denied the appellant's service connection claim for a seizure disorder.  In a November 1995 decision, the United States Court of Veterans Appeals ("Court") dismissed the appellant's appeal for lack of jurisdiction.  

2.  In a December 2003 decision, the Board denied the appellant's motion for reconsideration; in a June 2004 decision, the Court dismissed the appellant's appeal for lack of jurisdiction.

3.  In May 2009, the appellant requested that his claim of entitlement to service connection for a seizure disorder be reopened.

4.  Certain evidence submitted since the January 1995 Board decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 1995 Board decision, which denied service connection for a seizure disorder, was final when issued.   38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has t been received since the January 1995 Board decision to reopen the claim for service connection for a seizure disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).    When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The record indicates that, prior to service, the appellant sustained a depressed skull fracture of the right orbital area, which required a right frontal craniotomy.   A June 1971 pre-commissioning report of medical examination noted the appellant's prior injury and qualified him for service.  Service medical records indicate that the appellant experienced a seizure in August 1971 while aboard the USS CAIMAN.  In September 1971, the appellant was considered unqualified for service because of his posttraumatic seizure disorder.

A January 1995 Board decision denied the appellant's original claim of service connection for a seizure disorder based on a  finding that such disability was neither incurred in, nor aggravated by, service.  A November 1995 Court decision dismissed the appellant's appeal for lack of jurisdiction.   In a December 2003 decisional letter, the Board denied the appellant's motion for reconsideration, and in a June 2004 decision, the Court dismissed the appellant's appeal for lack of jurisdiction.  The January 1995 Board decision was final when issued.   38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

Evidence of record at the time of the January 1995 Board decision included Reserve Officer Training Corps (ROTC) records, service personnel and medical records, private treatment records, statements from the appellant, private medical opinions, and a VA-requested independent medical opinion.

A July 1971 treatment record notes that the appellant had a seizure "about a month ago."  He was placed on Phenobarbital, an anticonvulsant drug, and instructed to increase his Dilantin, an anti-epileptic drug.  An August 1971 service treatment record also noted that the appellant had two major motor seizures prior to service.

A December 1988 private medical opinion concluded that the appellant experienced his first seizure while in service and that such was triggered by sleep deprivation and stress related to service.  A January 1989 private medical opinion concluded that the appellant's service placed him under considerable stress and resulted in sleep deprivation; it was after a sleepless night that he suffered his first seizure, which resulted in his inability to continue in the Navy.

The evidence of record also consisted of a September 1994 independent medical opinion that challenged whether the seizure suffered aboard the USS CAIMAN was the appellant's first seizure and concludes that it was not.  The examiner opined that the appellant's seizure disorder was not aggravated by service but that sleep deprivation and sleep could be, at most, implicated as nonspecific precipitants.  While such could influence the occurrence or timing of a particular seizure, they do not have a direct or specific influence upon the preexisting pathological processes responsible for the development of the epilepsy.

As the claim was previously denied based on a finding that the appellant's seizure disorder was not incurred in, or aggravated by, service, new and material evidence must relate to this unestablished fact (i.e., it must tend to show a nexus between the appellant's seizure disorder and service).  Evidence received since the January 1995 Board decision includes Social Security Administration (SSA) records, additional private treatment records and private medical opinions, congressional inquiry letters and responses thereto, and statements from the appellant's spouse.

Included in the new evidence is a March 2009 medical opinion letter from Joseph F. Drazkowski, M.D. to the effect that after reviewing records furnished by the appellant's spouse, it was his opinion that the appellant had his first seizure while on the submarine cruise and that the appellant had not suffered any prior seizures.  As the prior denial was based on a finding that a seizure disorder preexisted the period when the appellant suffered a seizure onboard the USS CAIMAN, this medical opinion is material as it calls into question whether there was in fact a preexisting seizure disorder.  As noted above, under the new and material analysis, the credibility of the new evidence is presumed.  Accordingly, the claim is reopened.


ORDER

New and material evidence has t been received to reopen the claim for service connection for a seizure disorder.  The appeal is granted to this extent, subject to the following remand.



REMAND

The RO denied the reopening of the claim and therefore did not undertake a merits analysis.  Under such circumstances, the Board may not proceed with a merits analysis until the RO has done so. 

Accordingly, the case is hereby REMANDED for the following actions:

After undertaking any development deemed necessary to assist the appellant, the RO should review the record and undertake a merits analysis of the claim of service connection for a seizure disorder.   If the claim is denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


